Title: To George Washington from Goose Van Schaick, 16 April 1783
From: Van Schaick, Goose
To: Washington, George


                        
                            Sir
                            York Line April 16th 1783
                        
                        Agreeable to your Excellencies request. I have inquired of Colo. Van Dyck by whose leave he had been absent.
                            the enclosed is the Colos reply. I am most respectfully Your Excellencies most obedient & most humble servt
                        
                            G. V. Schaick
                        
                     Enclosure
                                                
                            
                                Sir
                                Camp 16 April 1783
                            
                            In Respect to the Subject of my Last Furlough into which you were Inquiring for the purpose of Informing
                                his Excellency. Concerning the Circumstance thereof I Shall Endeavour to Relate to you.
                            On the 15th of March Last at the Publick Building I Obtained Permission from General Gates to Absent
                                Myself from Camp until the 15th of this Month but Unavoidable Circumstances prevented me from Attending on the General
                                before he Left the Army to Obtain A Written Furlough, Induced me to Apply to General Dayton. on whom I Supposed the
                                Command of Genl Gates had devolved. Stating the Case how I had Obtained Consent & how Matters were
                                Circumstanced on or about the 23d of March Genl Dayton Acquainted me that he had no Objection to my Leve of Absence in
                                Consequence of which I have made A Visit to my famaly but had I in the Least doubted the propriaty or Validity of the
                                permission I Should Certainly have Applyed to Head Quarters. I am sir with Respect your Humb. servt
                            
                                Corns V. Dyke
                            
                        
                        
                    